Brown, J.
The libelants have proved, so far as affirmative testimony in such cases can prove, that there was no intentional failure in any respect to make the ship seaworthy by means of proper loading, stowage, dunnage, and the use of all the ballast which, from the previous trips of the ship, they supposed would be required. The ship had not carried petroleum in cases before; but she had carried it in *251barrels, wMch would seem to be not loss compact and steady than the cases; and 90 tons of ballast were used, which was all that had been before found necessary. On the ground that they used all such care and diligence as could reasonably have been expected in the stowage and ballasting of the ship, the owners insist that no liability attaches to them; contending that, under a charter of the character described, they are not responsible as common carriers, but only for reasonable diligence as bailees for hire.
The charter appears to have contemplated carrying the goods of the freighters only. She was in no sense, therefore, a general ship; but only a ship hired for a specific voyage, to carry a particular cargo for the charterers. Such a contract does not seem to be within the definition of a common carrier. In the case of The Niagara v. Cordes, 21 How. 7, a common carrier is defined as “one who undertakes for hire to transport the goods of those who may choose to employ him horn place to place. lie is, in general, bound to take the goods of all who offer, unless his complement for the trip is full, or the goods bo of such a kind as to be liable to extraordinary danger, or such as he is unaccustomed to convey.” None of these conditions attach to a contract of affreightment in charter-parties like the present. In Lamb v. Parkman, 1 Spr. 353, it is stated by Spbague, J., that such contracts “are not those of a common carrier, but of bailees for hire, bound to 1 he use of ordinary care and skill.” And such is the view taken in Pars. Shipp. & Adm. vol. 1, pp. 245, 248. Tbe most recent discussion of the subject is in the caso of Nugent v. Smith, 1 C. P. Div. 19, in which a liability like that of a common carrier was upheld by BRett, J., but was subsequently overruled in the court of appeal by Cookburn, C. J. 1 C. P. Div. 423, (1876.)
It is not necessary, however, to pursue this inquiry further, as the liability of the ship-owners in this case does not seem to me to rest upon this distinction, but rather upon the provisions of the charter itself. T can have no doubt from the testimony that the jettison was made necessary mainly, if not wholly, in consequence of the ship’s being top-heavy through the want of sufficient ballast. She was not, probably, too deeply loaded, had there been sufficient ballast at the bottom. A suggestion is made of insufficient dunnage; but it is not clear how tins could have contributed to the difficulty. There was some leakage of oil from the time the vessel got to sea, which was shown in all the pumpings. The evidence of the captain, however, is to the effect that this was not an important element in requiring the jettison of part of the cargo. There was some rough weather; one storm was encountered; but the log gives no indication that it was of an extraordinary character, while the entries from the first contain almost daily mention of the great crankness of the ship. I can have no doubt, therefore, that the cause of the loss was not perils of the sea, since no unusual weather was encountered, (Hubert v. Recknagel, 13 Fed. Rep. *252912,) but the unseaworthiness of the ship, through her mode of lading,, in connection with the want of sufficient ballast to prevent her being dangerously top-heavy.
The owners in this case, or their agents, undertook the supervision of the loading of the vessel in person. Mr. Currier, one of the part owners, procured the stevedore and the dunnage; and he determined the amount of ballast to be used. The captain did not arrive until the vessel was loaded and nearly ready to sail. The charter-party provided that the vessel should be in every way fitted for the voyage. This includes the furnishing of necessary ballast, since it is the duty of the owner to find proper ballast for the ship in order to make her trim for the voyage. Irving v. Clegg, 1 Bing. N. C. 53. The covenant that the ship shall be in every way fitted for such a voyage, in my judgment, covers the proper ballasting of the vessel, as it does her proper equipment in all other respects. The owners must be held legally chargeable with knowledge of the amount of ballast required by their own vessel, and of the cargo they had undertaken to-carry. It is not to be supposed that freighters who have no knowledge of the ship or control of the lading, either in the manner of stowage or ballasting, or the amount of cargo to be taken on board, are intended to be charged with the risks of any unseaworthiness occasioned by such causes. It was the clear duty of the owners to-take notice, and to know, whether the vessel was in proper trim to proceed to sea. They took such cargo as they saw fit to put aboard; no amount was specified in the charter; it was left at the option of the owners. One’ of the witnesses says: “The people that loaded the ship ordered the vessel to be loaded, and they ought to know how she should be loaded; it lays with them. They loaded her just as they thought proper; they can fill her half full, or full. Of course, we give them all the cases they want; all that they required.”
In taking as many cases as they chose to take, and loading the vessel as they saw fit, the libelants were bound to take so much cargo only, and to stow it in such a manner as that the ship should be fit for such a voyage; and they, and not the shippers, took the risk, therefore, of any imperfect knowledge they may have had, from whatever cause, as to the proper adjustment of the cargo and the amount of ballast to make her seaworthy.
Bills of lading, moreover, in the usual form, in pursuance of a provision to that effect in the charter-party, were given for the goods received on board. Besides the express contract that the vessel should be fitted for the voyage, there was also the warranty implied by law under the bills of lading, as well as incident to the charter and a part of every such contract, that the ship, at the time she sailed, was in all respects seaworthy, and fit and competent for the sort of cargo and the particular service for which she was engaged. 3 Kent, *205; Macl. Shipp. 406; Work v. Leathers, 97 U. S. 379; The Rebecca, 1 *253Ware, 192; The Titania, 19 Fed. Rep. 101, 107; The Lizzie W. Virden, 19 Blatchf. 340; S. C. 11 Fed. Rep. 903; Cohn v. Davidson, 2 Q. B. Div. 455.
The two eases last cited are not, in principle, distinguishable from the present. In both cases the vessel sailed under a charter. In the former, almonds were injured by the fumes of petroleum carried upon a former voyage. Blatcheord, J., says, (p. 344:) “The owner’s contract, in this case, was to provide a vessel fit to carry this cargo. She was not fit. The shipper took no risks but the perils of the sea, and the damage in this case was not a peril of the sea.” At page 354 he says, again : “The ship-owners, not the charterers, took, under this contract, the risk of the condition of the vessel, — the risk of there not being heat and steam, and the risk of so cleansing the vessel as to take the cargo safe from petroleum damage, notwithstanding heat and steam.” In Cohn v. Davidson, the ship, though apparently seaworthy when she sailed, foundered at sea from some unknown cause. The ground of the shipper’s liability is there fully discussed by the court; and the owners were held liable because, “by the nature of the contract, they impliedly and necessarily warrant that the ship is good, and in a condition to perform the voyage then about to be undertaken, or, in ordinary language, is seaworthy; that is, Jit to meet and undergo the perils of the sea and other incidental risks to which she must, of necessity, be exposed in the course of the voyage, (Kopitoff v. Wilson, 1 Q. B. Div. 380;) and this implied warranty attaches and has reference to all the conditions of the ship at the time she enters upon her voyage.”
However unexpected the crankness of this ship may have been, the evidence clearly shows that from the moment siie got to sea she was in an unseaworthy condition, and unlit to encounter the ordinary perils of a sea voyage. The jettison was made necessary, not from any unusual stress of weather she met, for there was none such, but from her unseaworthy condition when she sailed.
The libelants must therefore be held responsible for the loss, upon the express as well as implied terms of the contract, as in the cases above cited, and in Hubert v. Recknagel, ut supra, and the case of The, Regulus, 18 Fed. Rep. 380. The grounds upon which the case of The Titania wras decided (19 Fed. Rep. 101, 107) are not applicable here; and in the case of Lamb v. Turkman, supra, the mode of stowage in no way affected the seaworthiness of the ship, so as to constitute a breach of the express or implied warranty of the charter and bill of lading.
The libelants must therefore be held answerable upon the bond heretofore given in these proceedings.
Section 4283 requires not only the surrender of the ship, but also of the pending freight. No bond has been given on account of any pending freight. These terms must be held to include at least the freight accruing and earned up to the time of the loss. The libel-*254ants may amend their proceedings by including the pending freight, and paying the amount into court, or giving bond therefor, in addition to the bond already given. If the proportion of net freight earned up to the time of the loss is not agreed on, a reference may be taken to ascertain it.
The defendant is, entitled to the costs of this trial.